COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
DEBBIE JO MCINTYRE,                                    )
                                                                              )              
No.  08-06-00063-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
112th District Court
GUARANTY BOND BANK,                               )
                                                                              )             
of Pecos County, Texas
Appellee.                           )
                                                                              )                      (TC# 10361)
                                                                              )
 
 
O
P I N I O N
 
Pending before the
Court is a joint motion to dismiss the appeal with prejudice filed on May 30,
2006, by Appellant Debbie Jo McIntyre and Appellee Guaranty Bond Bank.  See Tex.R.App.P.
42.1(a)(2).  The parties represent to the
Court that they have executed a settlement agreement releasing all claims
existing between the parties and have agreed to dismiss this appeal.  The parties have complied with the
requirements of Rule 42.1(a)(2).




We have considered
this cause on the motion and conclude that the motion should be granted in
accordance with the agreements reached by the parties.  Therefore, we GRANT the joint motion to
dismiss and DISMISS this appeal with prejudice to the rights of either party to
re-file same or any part thereof.  Costs
in this Court are taxed against Appellant. 
See Tex.R.App.P.
42.1(d).
 
 
 
June
22, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.